202 So. 2d 561 (1967)
Praxedes DeCESPEDES and Gladys DeCespedes, and Frieda Castillo, Petitioners,
v.
PRUDENCE MUTUAL CASUALTY COMPANY OF CHICAGO, ILLINOIS, Respondents.
No. 36203.
Supreme Court of Florida.
September 20, 1967.
Richard H. Reynolds and Horton & Schwartz, Miami, for petitioners.
Hawkesworth & Kay, Miami, for respondents.
PER CURIAM.
The decision of the District Court of Appeal, Third District, in this cause has been certified to this court as one passing upon a question of great public interest. The decision certified to us is reported at 193 So. 2d 224.
After hearing oral argument of the parties and fully considering the record and briefs, we have determined that the opinion of the district court correctly decides the question involved therein. Therefore the decision contained in the subject opinion is approved.
It is so ordered.
CALDWELL, C.J., and THOMAS, ROBERTS, THORNAL and O'CONNELL, JJ., concur.
DREW, J., dissents with opinion.
ERVIN, J., dissents and agrees with DREW, J.
DREW, Justice (dissenting):
I agree with the views expressed in the able dissenting opinion of Andrews, J., in Shelby Mutual Ins. Co. v. Birch, Fla. App., 196 So. 2d 482.
ERVIN, J., concurs.